411 F.2d 1195
Grier F. MOSS, Appellant,v.John GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 13136.
United States Court of Appeals Fourth Circuit.
Submitted June 10, 1969.Decided June 19, 1969.

Gary A. Sluder, Asheville, N.C., (Court-appointed counsel), on brief for appellant.
William Medford, U.S. Atty., and William M. Styles, Asst. U.S. Atty., on brief for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
The Secretary of Health, Education and Welfare denied the claim of Grier F. Moss for the establishment of a period of disability and to disability benefits.  Upon reconsideration the claim was again denied which denial was affirmed by the Appeals Council.  Later Moss filed a new application for disability benefits which application was initially denied.  Upon reconsideration a hearing was conducted before a Hearing Examiner, the Examiner rendered a decision denying the claim for benefits, the Appeals Council denied claimant's request for review and the Hearing Examiner's decision became the final decision of the Secretary.


2
The district court found, on the record as a whole, substantial evidence to support the final decision of the Secretary within the provisions and definitions of the Social Security Act.  Moss prosecutes this appeal from the decision of the district court.


3
It is the duty of the Secretary, as the trier of fact in such cases, to weigh the evidence, medical and non-medical, and to resolve any conflicts in the evidence in reaching his decision.  This was done and we agree with the district court's determination that the Secretary's decision is amply supported by substantial evidence.  See Ray v. Gardner, 387 F.2d 162, 164 (4 Cir. 1967).


4
Affirmed.